Citation Nr: 1012300	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for silicosis.

3.  Entitlement to service connection for a pulmonary 
disorder, including bronchitis.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	To Be Clarified




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had honorable active duty service from December 
1981 to December 1984.  He also had a period of service from 
May 1986 to February 1989 that was found to be dishonorable 
for VA purposes.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board remanded this matter in July 2008 for additional 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

A review of the record reflects that the Veteran submitted 
documents in March 2010 subsequent to the RO's most recent 
adjudication of January 2010.  Among those documents was a 
March 2010 written request for a video conference hearing, 
where the Veteran also pointed out that he was incarcerated 
but believed such hearings could be held at his facility.  
This letter did not clearly state if this request for a 
video conference hearing was specifically asking for a 
hearing in front of a Veterans Law Judge (VLJ) from the 
Board, or from an adjudication officer from the RO.  
He is noted to have failed to appear for a hearing scheduled 
to have been before a Decision Review Officer (DRO) in June 
2007, but such failure to appear does not preclude his right 
to appear at a hearing before a VLJ.  This letter pointed 
out that he was incarcerated since December 2006, but gave 
no indication as to the possible date of his release.  An 
April 2009 record from a VA "RCT and Re-entry Specialist" 
indicated that the Veteran was seen for classes on 
assistance with parole planning, suggesting that he could 
possibly be released within a year.  

Thus clarification is needed to ascertain what sort of 
hearing the Veteran is requesting and if possible, to 
schedule one accordingly, given his circumstances.  The 
Board notes that if the Veteran remains incarcerated in the 
near future, the RO could possibly allow him to participate 
in a telephonic hearing before a DRO or other RO 
adjudication officer at his place of incarceration in lieu 
of a hearing before a VLJ.  However, the feasibility of such 
a hearing would have to be determined by the RO.  Such 
hearings are not conducted by the Board via telephone.  If 
he wishes to attend a Board hearing before a VLJ, it will be 
necessary for the Veteran to do so when he is no longer 
incarcerated.  The Veteran should apprise VA of his 
scheduled date of release.  

Furthermore, the Board notes that the documents sent in 
March 2010 (after the June 2010 SSOC) included a medical 
release (VAF 21-4138) to obtain treatment records from the 
University of Pennsylvania, for treatment beginning around 
March 1985 for all the claimed disorders.  While other 
treatment records from the University of Pennsylvania are of 
record, these records document later treatment dates than 
1985.  Thus the RO should obtain these records, as the 
Veteran has indicated that these could be potentially 
pertinent to all claimed issues on appeal.  The RO will need 
to readjudicate the claim after receipt of such evidence.

Finally the Veteran has also indicated in statements, sent 
in January 2010 and March 2010, that he has been unable to 
contact his representative, due to his current circumstances 
of incarceration.  In the March 2010 statement, he described 
the representative as a "previous representative," and 
suggested that if he was unable to contact them, he was in 
"need of counsel."  In a May 2006 letter, the Veteran's 
representative of record (Military Order of the Purple Heart 
of the U.S.A. or MOPH) also reported difficulties contacting 
the Veteran.  Since submitting a May 2008 informal hearing 
memorandum, the MOPH has not submitted further argument in 
support of these claims.  The power of attorney for the 
representative of record remains unrevoked.  In light of the 
problems the Veteran is having communicating with MOPH, and 
the apparent indication that a change in representation is 
desired, the Veteran should be provided with another 
opportunity to clarify his representation status.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify, in writing, 
the Veteran's intentions regarding his 
representation in this appeal.  
Appropriate documentation concerning such 
representation should be associated with 
the claims file.

2.  After completion of the above, the AOJ 
should send to the Veteran and his 
representative (if any) a letter 
requesting that the Veteran provide 
sufficient information about his expected 
release date from prison.

3.  The AOJ should take action on the 
Veteran's VAF 21-4142 received in March 
2010 and obtain the records from the 
University of Pennsylvania dating back to 
1985, as listed in this form.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
(if any) of the records that were not 
obtained, explain the efforts taken to 
obtain them and describe further action to 
be taken. 

4.  Thereafter following the completion of 
the above, the AOJ should clarify whether 
the Veteran wishes to appear in person at 
a video conference hearing before a 
Veterans Law Judge (Video Board hearing), 
whether he wishes to testify via a 
telephonic conference hearing before a DRO 
or other RO adjudicatory personnel, or 
whether he wishes to withdraw his hearing 
request.  The AOJ should advise the 
Veteran that in order for him to appear at 
a Video Board hearing, his expected 
release date should be within one year of 
the date such notice is sent.  The AOJ 
should also advise the Veteran as to the 
feasibility of scheduling a telephonic 
conference hearing before a DRO or other 
RO adjudicatory personnel in the event 
that the Veteran remains incarcerated for 
an extended period or the foreseeable 
future.  If such hearing is not feasible 
under those circumstances, the AOJ should 
so advise.  

5.  Thereafter, following completion of 
the above, if the Veteran selects either a 
Video Board hearing, or (if feasible) a 
telephonic conference hearing before a DRO 
or other RO adjudicatory personnel, the 
AOJ should schedule such requested  
hearing, with appropriate notification to 
the Veteran and his representative (if 
any).  A copy of the notice to the Veteran 
of the scheduling of the hearing should be 
placed in the record.

6.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for any scheduled 
hearing, the AOJ should readjudicate the 
Veteran's claims.  If the benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case (SSOC), which 
reflects consideration of all additional 
evidence received.  It must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

